RECORD IMPOUNDED


                                NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1881-17T2


NEW JERSEY DIVISION OF CHILD
PROTECTION AND PERMANENCY,

           Plaintiff-Respondent,

v.

K.F.,

   Defendant-Appellant.
———————————————

IN THE MATTER OF THE
GUARDIANSHIP OF KA.F.,

     a Minor.
______________________________

                    Submitted September 13, 2018 – Decided October 16, 2018

                    Before Judges Simonelli and Whipple.

                    On appeal from Superior Court of New Jersey,
                    Chancery Division, Family Part, Salem County, Docket
                    No. FG-17-0019-17.
            Joseph E. Krakora, Public Defender, attorney for
            appellant (Stephania Saienni-Albert, Designated
            Counsel, on the briefs).

            Gurbir S. Grewal, Attorney General, attorney for
            respondent (Melissa H. Raksa, Assistant Attorney
            General, of counsel; Cassandra E. Rhodes, Deputy
            Attorney General, on the brief).

            Joseph E. Krakora, Public Defender, Law Guardian,
            attorney for minor (Meredith A. Pollock, Deputy Public
            Defender, of counsel; James J. Gross, Designated
            Counsel, on the brief).

PER CURIAM

      Defendant K.F. (Kerri) appeals from a November 28, 2017 judgment of

guardianship terminating her parental rights to her son, KA.F., (Ken).1 We

affirm substantially for the reasons set forth in Judge Samuel J. Ragonese's

comprehensive and well-reasoned decision issued with the order.

      The evidence is set forth in detail in the judge's decision. A summary will

suffice here. Kerri has a long history with the Division of Child Protection and

Permanency (Division). She was in Division custody at three months of age and

adopted at the age of five. As an adult, she lost custody of her three other

children due to her history of mental health issues and substance abuse. Kerri



1
  We use pseudonyms because the parties have similar initials and to allow for
ease of reference.
                                                                         A-1881-17T2
                                       2
suffered from stress, anxiety and depression associated with traumatic life

experiences. She had untreated substance abuse problems, unstable housing and

a criminal history. Six-month-old Ken was removed from her custody on August

20, 2016, when Kerri was taken to the hospital for an evaluation after making

strange phone calls to the police, exhibiting diminished motor skills and

appearing to have smoked PCP. The Division learned the identity of the man

believed to be Ken's biological father and was awaiting the results of a paternity

tests at the time of trial. The man believed to be Ken's father is incarcerated and

is not a party to this appeal. Ken now resides in a home committed to his

adoption.

      Commencing on October 30, 2017, Judge Ragonese conducted the

guardianship proceeding.      The Division presented the testimony of two

witnesses, the Division caseworker and Stacey M. Boyer, Psy. D., and entered

the Division record into evidence. Dr. Boyer opined that given her review of

the record and based upon the bonding evaluations she conducted ,2 Kerri was

unable to provide the stability Ken needed and Ken's caregivers did provide a

stable environment.      She also testified Ken's behaviors demonstrated a


2
  Dr. Boyer scheduled a bonding evaluation with Kerri, but Kerri did not attend
the scheduled session. Hence, Dr. Boyer only conducted bonding evaluations
of the foster parents.
                                                                           A-1881-17T2
                                        3
strengthening positive attachment to his caregivers and termination of Kerri's

parental rights would not do more harm than good. On November 28, 2017,

after reviewing and carefully considering the evidence and testimony, Judge

Ragonese placed his findings on the record and entered the order granting the

judgment of guardianship, terminating Kerri's parental rights to Ken.        This

appeal followed.

      Judge Ragonese's November 28, 2017 oral opinion gave thoughtful

attention to the importance of permanency and stability from the perspective of

the child's needs, and found the Division had established by clear and convincing

evidence the statutory grounds for termination of Kerri's parental rights.

Furthermore, the judge found the Division had proven all four prongs of the best

interests test, N.J.S.A. 30:4C-15.1(a), which, in the best interest of the child,

permits termination of parental rights. In re Guardianship of K.H.O., 161 N.J.

337, 347-48 (1999). In this appeal, our review of the judge's decision is limited.

We defer to his expertise as a Family Part judge, Cesare v. Cesare, 154 N.J. 394,

412-13 (1998), and we are bound by his factual findings so long as they are

supported by sufficient credible evidence. N.J. Div. of Youth & Family Servs.

v. M.M., 189 N.J. 261, 279 (2007) (citing In re Guardianship of J.T., 269 N.J.

Super. 172, 188 (App. Div. 1993)). We conclude the factual findings by Judge


                                                                          A-1881-17T2
                                        4
Ragonese are fully supported by the record and the legal conclusions drawn

therefrom are unassailable.

      Affirmed.




                                                                   A-1881-17T2
                                    5